Citation Nr: 0007712	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-27 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).  

Whether the veteran has submitted a timely appeal of the 
denial of a total rating for individual unemployability due 
to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  His awards and decorations include the Vietnam Service 
Medal, and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was notified by a December 1999 letter that the 
Board intended to address the issue of the timeliness of his 
appeal of the denial of entitlement to a total rating based 
on individual unemployability.  The letter indicated that he 
and his representative would be provided with 60 days in 
which to submit any additional evidence or argument for this 
issue.  No additional evidence or argument was received 
during the 60 day period.  Therefore, the Board will proceed 
with consideration of this issue.  


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran has no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The veteran did not submit a Substantive Appeal for the 
issue of entitlement to a total rating for individual 
unemployability due to service connected disabilities within 
one year of the September 17, 1997, notice of the original 
decision, or within 60 days after the date of the Statement 
of the Case. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130 Code 9411 (1999).  

2.  The veteran has not submitted a timely appeal for the 
issue of entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  
38 C.F.R. §§ 20.200, 20.201, 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

The veteran contends that the 50 percent evaluation assigned 
to his service connected PTSD is inadequate to reflect its 
current level of severity.  He argues that his symptomatology 
makes it difficult to function, and results in more 
occupational impairment than is reflected by the 50 percent 
evaluation.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
PTSD was established in an October 1996 rating decision.  A 
50 percent evaluation was assigned for this disability.  In 
April 1997, the RO received the veteran's claim for an 
increased rating for PTSD.  A July 1997 rating decision 
assigned a temporary total evaluation due to hospitalization 
effective from March 5, 1997.  However, the 50 percent 
evaluation was resumed following the veteran's discharge from 
the hospital, effective July 1, 1997, and currently remains 
in effect.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  This formula states that a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as gross impairment in thought process 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

The evidence for consideration includes the report of the 
veteran's hospitalization from March 1997 to June 1997.  At 
the time of the veteran's admission, he complained of 
nightmares, disrupted sleep, depression, and anger.  He also 
reported a low frustration tolerance and episodic severe 
anxiety.  Other reported symptoms included a history of mood 
swings with hypomanic-like episodes.  He reported moderate 
combat exposure in Vietnam, and was bothered by images 
related to his experiences in the war zone.  During the 
veteran's hospitalization, he participated in a full program 
for treatment of PTSD, including medical and psychiatric 
assessments and treatments along with participation in a 
range of therapeutic and psycho-educational activities.  He 
also participated in a trauma-focus group in which he worked 
on reducing isolation, stabilizing his mood disorder, and 
becoming more cognizant of his demeanor and the effect of his 
demeanor on others.  At the end of his hospitalization, the 
veteran was discharged to home.  Both the veteran and 
observers agreed that he had made progress during his 
hospitalization, yet he remained tense and moderately 
depressed.  He was concerned that he would be able to 
maintain the stability of his mood and his sobriety.  His 
industrial adaptability seemed limited by his psychosocial 
arousal symptoms, and the impact they had on his temper 
management, migraines, and interpersonal pacing.  The 
discharge diagnoses included PTSD, major depression, panic 
disorder, and substance abuse in remission.  The score on the 
Global Assessment of Functioning (GAF) scale was 50.  

VA treatment records dated from June 1997 to November 1997 
are contained in the claims folder, and show that the veteran 
was followed for PTSD after the end of his hospitalization.  
June 1997 records indicate that the veteran was aware he was 
improving.  He was noted to be isolating himself at one 
point, but he began volunteering to counter this trend.  The 
veteran was also considering working with vocational 
rehabilitation to return to college.  July 1997 records state 
that the veteran felt estranged from his parents and 
siblings, but continued to talk about returning to college 
through vocational rehabilitation.  Records from August 1997  
show that a visit with the veteran's family went well, and 
that he was going back to college.  Other August 1997 records 
note that the veteran had returned to school, and was working 
20 hours a week.  September 1997 records describe headaches 
secondary to stress, but the veteran was not as depressed, 
and was able to relate to people.  Records from October 1997 
show that the veteran felt very depressed, and had been 
experiencing problems for a week after attempting to contact 
his children.  School was going well, and the veteran had A's 
in three classes.  Other records from October 1997 and 
November 1997 note that the veteran was missing some of his 
appointments, and was not as committed to AA as he had been 
in the past.  He was alert and oriented, with no suicidal or 
homicidal ideations, and no hallucinations or delusions.  

The veteran was afforded a VA examination in November 1997.  
The claims folder was present and reviewed by the examiner.  
The veteran stated he had experienced an increase in symptoms 
over the past six months.  He reported some nightmares, 
including reliving an episode in which he shot a Vietnamese 
girl.  He could be nightmare free for two or three months, 
then have them several times in a week.  The veteran avoided 
stimuli that reminded him of Vietnam, but he denied auditory 
hallucinations and other delusions.  There was a recurrence 
of depressive symptoms, including tearfulness, isolating 
himself, sleep trouble, problems with concentration, and low 
energy.  He had suicidal thoughts on rare occasions.  Being 
with his nine year old daughter gave him pleasure.  He said 
he had been clean and sober for 25 months.  He attended AA 
meetings.  The veteran attended school, and went to class 
four days a week.  He was also participating in a work study 
program sponsored by the VA in a vocational rehabilitation 
program, but his attendance had been spotty.  On mental 
status examination, the veteran was pleasant but anxious.  
His mood was depressed, particularly when talking about 
Vietnam, and his affect was slightly restricted.  There was 
no gross cognitive impairment.  The veteran was oriented, and 
his thought processes were logical.  He did not report any 
auditory or visual hallucinations, and there was no 
indication of paranoia.  The diagnoses included PTSD, major 
depression, recurrent, moderately severe, and polysubstance 
abuse, presently in remission.  The GAF score was presently 
52, and was estimated at 65 during the past year.  

Additional VA treatment records from December 1997 show that 
the veteran became very depressed around the holidays.  
January 1998 records also noted that the veteran had problems 
around the holiday, and that he had been isolating.  However, 
he had attended an AA meeting, and signed up for additional 
school.  The veteran also reported that this was the longest 
he had ever been clean and sober.  March 1998 records show 
that the veteran had not been sleeping or exercising.  He had 
also been missing his group therapy, but planned to return.  
The veteran admitted to using cocaine in April 1998, and to 
having had a few beers.  He was sleeping terribly, and 
feeling as if he did not like himself.  The veteran said he 
was afraid of things going well.  He had no interests, and no 
energy.  There were no suicidal or homicidal ideations.  
Other April 1998 records note that the veteran had recently 
been kicked out of vocational rehabilitation, and that he was 
threatened with being kicked out of the PTSD program if he 
continued to miss his sessions and use cocaine.  June 1998 
group therapist records indicate that the veteran was 
receiving treatment for both PTSD and depression.  

A letter from a VA staff psychiatrist and a clinical social 
worker who was the director of the Mental Health Program was 
received in June 1998.  The veteran was noted to have 
undergone treatment with the VA PTSD program since January 
1996.  His PTSD contributed to serious impairment of his 
adult role functioning.  He had tried to work in a 
compensated work therapy job and to attend college, but in 
both cases he had started out enthused and interested, but 
lost his concentration and became depressed and anxious.  The 
veteran's estrangement from others, social avoidance, lack of 
trust, and depression had resulted in a number of lost 
relationships.  He lived alone and had few friends.  The 
veteran also reported intrusive thoughts of Vietnam, social 
isolation and avoidance, depression, and anxiety, and was 
only able to sleep from three to four hours each night.  He 
also had difficulties with concentration, short term memory, 
and anger control.  The veteran experienced intense 
psychological distress when exposed to trigger events of 
Vietnam.  Continued disability could be expected.  In their 
opinion, the veteran was disabled by PTSD, and would be 
unable to work in the future. 

The veteran underwent a VA psychiatric examination in March 
1999.  The claims folder was available and reviewed by the 
examiner.  The veteran believed that there had been no change 
in his psychiatric condition since November 1997.  He lived 
by himself, and said that his neighbors liked him.  He had 
become acquainted with visitors and had been friendly with 
them.  The veteran had also attended some baseball games with 
friends, and enjoyed talking to the other fans about the 
game.  The veteran said that he walked every day, and that he 
would read in the evenings.  He stated that he had a quick 
temper, and had gotten into anywhere from four to six fights 
in the past six months.  The veteran had used cocaine briefly 
in March 1998, and had done some beer drinking.  He described 
some depressive symptoms, and said he could sleep only every 
other night.  The veteran had experienced suicidal ideations 
on at least two occasions in the past few months.  On mental 
status examination, the veteran was oriented, and his memory 
was excellent.  There was no indication of any cognitive 
impairment, and it was easy to achieve a rapport with him.  
The veteran did not show any indication of an underlying 
psychotic process.  His affect was broad.  He had no 
delusional systems, and his mood was somewhat depressed.  The 
impression was PTSD, and major depression, recurrent, in 
partial remission.   The GAF was as high as 65 in the past 
year, and was currently a 65.  

The Board notes that the veteran's GAF scores have ranged 
from a low of 40 upon admission to the hospital in March 
1997, with a 50 at discharge in June 1997, to a high of 65, 
with 65 the most recent.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61 to 70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  A score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning, and a score of 41 to 50 represents 
serious symptoms such as suicidal ideation and severe 
obsessional rituals, or any serious impairment in social, 
occupational, or school functioning such as an inability to 
keep a job.  (Ibid.).  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation in excess of 50 percent is merited for the 
veteran's PTSD.  The veteran was seriously impaired requiring 
hospitalization from March 1997 to June 1997 and was assigned 
a temporary total rating during that period.  VA treatment 
records from June 1997 to November 1997 show that the veteran 
returned to school for a semester, began volunteer work to 
reduce his isolation, and visited his family.  He did not 
have any suicidal or homicidal ideations during this period.  
The November 1997 VA examination noted the veteran's belief 
that his symptoms had increased over the past six months, and 
that he was experiencing nightmares, suicidal thoughts, a 
recurrence of depressive symptoms, isolation, and problems 
with sleep.  However, the GAF score assigned at this 
examination was 52, and was estimated to have been as high as 
65 in the past year.  The March 1999 VA examination also 
included a GAF score of 65.  These are the most recent 
scores, and they do not comport with an evaluation in excess 
of 50 percent.  The Board notes that the June 1998 letter 
from a VA staff psychiatrist and social worker opined that 
the veteran was unable to work.  However, the symptomatology 
attributable to the PTSD did not include obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  Furthermore, the VA examiner in 
November 1997 and March 1999 reviewed the veteran's entire 
medical history in his claims folder prior to rendering his 
opinions and GAF scores.  Therefore, the Board finds that 
they are more probative than the June 1998 letter.  The 
veteran's overall disability picture more nearly resembles 
that of occupational and social impairment with reduced 
reliability and productivity, which warrants continuation of 
the 50 percent evaluation currently in effect.  38 C.F.R. §§ 
4.7, 4.130, Code 9411 (1999).  

II. Timeliness

The veteran contends that he is entitled to a total rating 
for individual unemployability due to service connected 
disabilities.  He argues that this issue should be included 
in his current appeal.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  

A written communication from a claimant or his or her 
representative  expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While  special wording 
is not required, the Notice of Disagreement must be in  terms 
which can be reasonably construed as disagreement with that  
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that  
clear.  38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9,  ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific  
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not  
specifically contested.  Proper completion and filing of a 
Substantive  Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period  from the date of mailing of the notification 
of the determination being  appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that  letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).  

The issue of entitlement to a total rating for individual 
unemployability due to service connected disabilities was 
denied in the same September 1997 rating decision that denied 
an evaluation greater than 50 percent for PTSD.  The veteran 
was notified of this decision in a letter dated September 17, 
1997.  He submitted a Notice of Disagreement with the 50 
percent evaluation in a statement received September 26, 
1997.  However, this Notice of Disagreement did not express 
an intent to appeal the denial of a total rating for 
individual unemployability.  The veteran submitted a VA Form 
9, Appeal to the Board of Veterans' Appeals in August 1998, 
and stated that the issues to be considered were the 50 
percent evaluation for PTSD, and entitlement to individual 
unemployability.  As this was the first statement from the 
veteran that expressed a desire to appeal the issue of 
entitlement to individual unemployability, a Statement of the 
Case for this issue was sent to the veteran on September 3, 
1998.  The cover letter notified the veteran that he must 
file a formal appeal to complete the appeal of this issue, 
and that it must be received within one year of the original 
notification of the decision, or within 60 days of the 
Statement of the Case.  The earliest communication from the 
veteran that could be interpreted as a Substantive Appeal was 
received November 30, 1998.  This was more than one year 
after the September 17, 1997, notice of the original 
decision, and more than 60 days after the date of the 
Statement of the Case.  Therefore, the issue of entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities is not before the Board.  
38 C.F.R. §§ 20.200, 20.201, 20.302(b) (1999).  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.  



ORDER

Entitlement to an evaluation greater than 50 percent for PTSD 
is denied. 

The veteran's claim for a total rating for individual 
unemployability due to service connected disabilities is 
dismissed. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

